DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8 September 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
The parent application is now a published patent. Therefore, it is recommended to change “16/306,732, filed on December 3, 2018, which is” on page 1 lines 4-5 to “16/306,732, filed on December 3, 2018, now U.S. Patent No. 11,064,342, which is”.
Appropriate correction is required.

Claim Objections
Claims 1-19 are objected to because of the following informalities:
Claims 1 and 10-11 include bullet points. It is recommended to remove the bullet points to improve clarity.
Claims 2-9 and 12-19 are also objected for the same reason as set forth above in claims 1 and 11 respectively.
Claims 2, 9, 12, and 19 recite the limitation “the allowed areas” in lines 2, 2, 3, and 2-3 respectively. For consistency and clarification with “an allowed area” in lines 2 and 1 of claims 1 and 11 respectively, it is recommended to change “the allowed areas” in lines 2, 2, 3, and 2-3 respectively, to “the allowed area”.
Claims 6-7 and 16-17 recite the limitation “a network node” in lines 2, 2, 2, and 2 respectively. For consistency and clarification with “a network node” in lines 1 and 1 of claims 1 and 11 respectively, it is recommended to change “a network node” in lines 2, 2, 2, and 2 respectively to “the network node”.
Claims 10, 12, and 14 recite the clause with the optional language "adapted to operatively / operable to" in lines 3, 7, and 2 respectively. In order to present the claims in a better form and to describe a positive, or require steps/functions to be performed (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language “adapted to operatively / operable to” to have the limiting effect, such that the steps/functions to be performed which follow the language “adapted to operatively / operable to” are required (not optional). (MPEP 2111.04)
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-19 of prior U.S. Patent No. 11,064,342. This is a statutory double patenting rejection.

Claim 1 of Instant application
Claim 1 of US 11,064,342
A method of operation of a network node to enable definition of an allowed area in which data services are provided to a wireless device, the allowed area having a maximum size defined by one or more criteria indicating a predefined maximum number of tracking areas within the allowed area, the method comprises:
once the wireless device is attached, accepting registration of a new tracking area for the allowed area of the wireless device when the wireless device registers in the new tracking area, as long as the number of tracking areas already registered for the allowed area of the wireless device is less than the predefined maximum number of tracking areas within the allowed area.
A method of operation of a network node to enable definition of an allowed area in which data services are provided to a wireless device, the allowed area having a maximum size defined by one or more criteria indicating a predefined maximum number of tracking areas within the allowed area, the method comprises:
once the wireless device is attached, accepting registration of a new tracking area for the allowed area of the wireless device when the wireless device registers in the new tracking area, as long as the number of tracking areas already registered for the allowed area of the wireless device is less than the predefined maximum number of tracking areas within the allowed area.


Claim 2 of Instant application
Claim 2 of US 11,064,342
The method of claim 1 further comprising rejecting a registration of a new tracking area if the number of tracking areas already accepted for the allowed areas of the wireless device is greater than or equal to the predefined maximum number of tracking areas within the allowed area.
The method of claim 1 further comprising rejecting a registration of a new tracking area if the number of tracking areas already accepted for the allowed area of the wireless device is greater than or equal to the predefined maximum number of tracking areas within the allowed area.


Claim 3 of Instant application
Claim 3 of US 11,064,342
The method of claim 1 further comprising, upon detachment of the wireless device, resetting the allowed area of the wireless device.
The method of claim 1 further comprising, upon detachment of the wireless device, resetting the allowed area of the wireless device.


Claim 4 of Instant application
Claim 4 of US 11,064,342
The method of claim 1 further comprising, after detachment of the wireless device, resetting the allowed area of the wireless device upon re-attachment of the wireless device.
The method of claim 1 further comprising, after detachment of the wireless device, resetting the allowed area of the wireless device upon re-attachment of the wireless device.


Claim 5 of Instant application
Claim 5 of US 11,064,342
The method of claim 1 wherein a portion of the allowed area of the wireless device is configured by a network operator.
The method of claim 1 wherein a portion of the allowed area of the wireless device is configured by a network operator.


Claim 6 of Instant application
Claim 6 of US 11,064,342
The method of claim 1 wherein a portion of the allowed area of the wireless device is configured by a network node.
The method of claim 1 wherein a portion of the allowed area of the wireless device is configured by the network node.


Claim 7 of Instant application
Claim 7 of US 11,064,342
The method of claim 1 wherein one or more tracking areas are added to the allowed area of the wireless device by a network node.
The method of claim 1 wherein one or more tracking areas are added to the allowed area of the wireless device by the network node.


Claim 8 of Instant application
Claim 8 of US 11,064,342
The method of claim 1 further comprising storing information regarding the allowed area of the wireless device.
The method of claim 1 further comprising storing information regarding the allowed area of the wireless device.


Claim 9 of Instant application
Claim 9 of US 11,064,342
The method of claim 1 further comprising providing information regarding the allowed areas of the wireless device to another network node.
The method of claim 1 further comprising providing information regarding the allowed area of the wireless device to another network node.


Claim 10 of Instant application
Claim 10 of US 11,064,342
A method network node that enables definition of an allowed area in which data services are provided to a wireless device, the allowed area having a maximum size defined by one or more criteria indicating a predefined maximum number of tracking areas within the allowed area, the network node adapted to operatively:
once the wireless device is attached, accept registration of a new tracking area for the allowed area of the wireless device when the wireless device registers in the new tracking area, as long as the number of tracking areas already registered for the allowed area of the wireless device is less than the predefined maximum number of tracking areas within the allowed area.
A method network node that enables definition of an allowed area in which data services are provided to a wireless device, the allowed area having a maximum size defined by one or more criteria indicating a predefined maximum number of tracking areas within the allowed area, the network node adapted to operatively:
once the wireless device is attached, accept registration of a new tracking area for the allowed area of the wireless device when the wireless device registers in the new tracking area, as long as the number of tracking areas already registered for the allowed area of the wireless device is less than the predefined maximum number of tracking areas within the allowed area.


Claim 11 of Instant application
Claim 11 of US 11,064,342
A network node that enables definition of an allowed area in which data services are provided to a wireless device, the allowed area having a maximum size defined by one or more criteria indicating a predefined maximum number of tracking areas within the allowed area, the network node comprising:
at least one processor; and
memory storing instructions executable by the at least one processor whereby the network node is operable to, once the wireless device is attached, accept registration of a new tracking area for the allowed area of the wireless device when the wireless device registers in the new tracking area, as long as the number of tracking areas already registered for the allowed area of the wireless device is less than the predefined maximum number of tracking areas within the allowed area.
A network node that enables definition of an allowed area in which data services are provided to a wireless device, the allowed area having a maximum size defined by one or more criteria indicating a predefined maximum number of tracking areas within the allowed area, the network node comprising:
at least one processor; and
memory storing instructions executable by the at least one processor whereby the network node is operable to, once the wireless device is attached, accept registration of a new tracking area for the allowed area of the wireless device when the wireless device registers in the new tracking area, as long as the number of tracking areas already registered for the allowed area of the wireless device is less than the predefined maximum number of tracking areas within the allowed area.


Claim 12 of Instant application
Claim 12 of US 11,064,342
The network node of claim 11 wherein, via the instructions executable by the at least one process, the network node is further operable to reject a registration of a new tracking area if the number of tracking areas already accepted for the allowed areas of the wireless device is greater than or equal to the predefined maximum number of tracking areas within the allowed area.
The network node of claim 11 wherein, via the instructions executable by the at least one process, the network node is further operable to reject a registration of a new tracking area if the number of tracking areas already accepted for the allowed area of the wireless device is greater than or equal to the predefined maximum number of tracking areas within the allowed area.


Claim 13 of Instant application
Claim 13 of US 11,064,342
The network node of claim 11 wherein, via the instructions executable by the at least one process, the network node is further operable to, upon detachment of the wireless device, reset the allowed area of the wireless device.
The network node of claim 11 wherein, via the instructions executable by the at least one process, the network node is further operable to, upon detachment of the wireless device, reset the allowed area of the wireless device.


Claim 14 of Instant application
Claim 14 of US 11,064,342
The network node of claim 11 wherein, via the instructions executable by the at least one process, the network node is further operable to, after detachment of the wireless device, reset the allowed area of the wireless device upon re-attachment of the wireless device.
The network node of claim 11 wherein, via the instructions executable by the at least one process, the network node is further operable to, after detachment of the wireless device, reset the allowed area of the wireless device upon re-attachment of the wireless device.


Claim 15 of Instant application
Claim 15 of US 11,064,342
The network node of claim 11 wherein a portion of the allowed area of the wireless device is configured by a network operator.
The network node of claim 11 wherein a portion of the allowed area of the wireless device is configured by a network operator.


Claim 16 of Instant application
Claim 16 of US 11,064,342
The network node of claim 11 wherein a portion of the allowed area of the wireless device is configured by a network node.
The network node of claim 11 wherein a portion of the allowed area of the wireless device is configured by the network node.


Claim 17 of Instant application
Claim 17 of US 11,064,342
The network node of claim 11 wherein one or more tracking areas are added to the allowed area of the wireless device by a network node.
The network node of claim 11 wherein one or more tracking areas are added to the allowed area of the wireless device by the network node.


Claim 18 of Instant application
Claim 18 of US 11,064,342
The network node of claim 11 wherein, via the instructions executable by the at least one process, the network node is further operable to store information regarding the allowed area of the wireless device.
The network node of claim 11 wherein, via the instructions executable by the at least one process, the network node is further operable to store information regarding the allowed area of the wireless device.


Claim 19 of Instant application
Claim 19 of US 11,064,342
The network node of claim 11 wherein, via the instructions executable by the at least one process, the network node is further operable to provide information regarding the allowed areas of the wireless device to another network node.
The network node of claim 11 wherein, via the instructions executable by the at least one process, the network node is further operable to provide information regarding the allowed area of the wireless device to another network node.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469